Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-3 are pending.  
Priority
Instant application 16958186, filed 6/26/2020 claims priority as follows:

    PNG
    media_image1.png
    92
    386
    media_image1.png
    Greyscale
.
Information Disclosure Statements
All references from both IDS(s) received 6/26/2020 have been considered unless marked with a strikethrough.
Claims Rejection 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article Seyferth (“the S article”, Organometallics, 2006, 25, 2-24) in view of the article to Nobis, J.  (“the Nobis article”, Organosodium compounds for preparation of other carbon–metal bonds. Adv. Chem. Ser. 23, 63–68 (1959)).
The Seyferth article teaches that it is known to generate alkyl sodium compounds from alkyl halides and sodium metal (see for example page 10 column 2):

    PNG
    media_image2.png
    123
    338
    media_image2.png
    Greyscale
.
It should also be noted that Seyferth teaches solvents such as THF and ether for generating organo sodium compounds (see for example page 10, column 2; page 11, column 1 and throughout).
The Seyferth article fails to teach transmetalation with magnesium chloride.
The Nobis article teaches that organic chlorides that organosodium compounds can be converted to magnesium reagents through transmetalation:

    PNG
    media_image3.png
    549
    497
    media_image3.png
    Greyscale
.
Further, the Nobis article teaches that one skilled in the art can equate organomagesium, lithium, or sodium compounds since they can all be transmetalated to alterative metals.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong A of KSR applies – combining prior art steps according to known methods to yield predictable results.  In this case, the primary reference teaches the synthesis of organosodium compounds and the secondary reference teaches that organosodium 
Further, at least prong (G) of KSR applies –  a teaching, suggestion, motivation rationale.  It would have been prima facie obvious to one having ordinary skill in the art to combine the references because organosodium compounds can be made from cheaper starting materials such as chlorides as taught by Nobis above. 
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article Seyferth (“the S article”, Organometallics, 2006, 25, 2-24) in view of the article to Nobis, J.  (“the Nobis article”, Organosodium compounds for preparation of other carbon–metal bonds. Adv. Chem. Ser. 23, 63–68 (1959)) and further in view of US-20030100792 (“the ‘792 publication”).
The combination teaches as disclosed above and at least those teachings are incorporated by reference herein.
The combination fails to teach a next step of reacting an organo magnesium reagent with a trialkoxyborane.

In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong A of KSR applies – combining prior art steps according to known methods to yield predictable results.  In this case, the combination teaches the synthesis of organo magnesium compounds through the tranmetallation of organosodium compounds.  The tertiary reference teaches that organo magnesium compounds react with trimethyl borate to provide after hydrolysis borate compounds.  Further, the ‘792 publication teaches that borate compounds are versatile synthetic building blocks which allow one to provide compounds in an economically friendly way [0006], a motivation to synthesize these building blocks.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article Seyferth (“the S article”, Organometallics, 2006, 25, 2-24) in view of the article to Nobis, J.  (“the Nobis article”, Organosodium compounds for preparation of other carbon–metal bonds. Adv. Chem. Ser. 23, 63–68 (1959)) further in view of the article to Terao et al (“the T article”, Accounts of Chemical Research, 2008, 1545-1554).
The combination teaches as disclosed above and at least those teachings are incorporated by reference herein.
The combination fails to teach a reaction of an organo magnesium reagent with an alkyl halide.
The T article teaches that this reaction transformation is known with alkyl and aryl compounds.  For example, the T article teaches:

    PNG
    media_image4.png
    108
    355
    media_image4.png
    Greyscale

In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong A of KSR applies – combining prior art steps according to known methods to yield predictable results.  In this case, the combination teaches the synthesis 
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Conclusions
	No claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622